DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 06/14/2022.
        Claims

        Claims 1-2 have been amended.
 
        Claims 3-20 have been remained.
        Claims 1-20 are currently pending in the application.
        Abstract
        The abstract has been amended on 06/14/2022.
        Specification
        The title has been amended on 06/14/2022 and the specification objection filed on 03/16/2022 has been withdrawn.
                       Examiner’s Statement of Reasons for Allowance
2.     Claims 1-20 are allowed.
3.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches a display device comprising wherein the first signal line, the second signal line, and the third signal extend according to a first direction, the first signal line is adjacent to the second signal line in the first direction, the third signal line is adjacent to the first signal line in a second direction which is different from the first direction, the first signal line and the second signal line are insulated from each other in the display area, a length of the third signal line in the first direction is longer than a length of the first signal line in the first direction, and the length of the third signal line in the first direction is longer than a length of the second signal line in the first direction, in combinations with the other structures as cited in the independent claim 1.
         Claims 2-12 are directly or indirectly depend on the independent claim 1.

         Claims 13-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 03/16/2022. 
                                                               Conclusion
4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892